OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SEÑOR HERNANDEZ.
Estoy conforme con los hechos del caso tales como han sido expuestos en la opinión de la mayoría de la corte y sólo disiento en la aplicación de la ley.
Opino que la ley de Io. de marzo de 1904 preceptiva de que los juicios en las cortes municipales se tramiten conforme a las reglas y procedimientos en práctica en las cortes de distrito, es de aplicación mutatis mutandis, y por tanto que *772la palabra “distrito” usada en el artículo 89 del Código de Enjuiciamiento Civil con referencia a las cortes de distrito, debe, cuando se trata de cortes municipales, referirse a la demarcación de éstas cortes y no a las de distrito, como así se entiende la palabra “distrito” que emplea el artículo 82 del código citado. La palabra “distrito” debe tener el mismo alcance y significación en ambos artículos cuando se aplican a las cortes municipales. En cuanto al argumento absurdo a que acude esta corte para sostener su teoría, puede con-testarse que también ocurren casos en que el demandado ante una corte de distrito, residente en otro distrito, está más cerca de la cabecera en que se le demanda de lo que está otro que reside en el mismo distrito, y sin embargo, al pri-mero concede el artículo 89 más tiempo para contestar la demanda que al último.
Procede la revocación de la sentencia apelada.